FILED
                             NOT FOR PUBLICATION                            FEB 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GREGORIO RUBIO-LEPE,                              No. 09-73245

               Petitioner,                        Agency No. A039-196-069

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Gregorio Rubio-Lepe, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. Our jurisdiction is governed by 8 U.S.C. § 1252, and we dismiss the

petition for review.

      We lack jurisdiction to review petitioner’s contention that his 2006

conviction for attempted forgery was not an aggravated felony as defined in

8 U.S.C. § 1101(a)(43)(M) because he failed to raise it before the BIA and thereby

failed to exhaust his administrative remedies. See 8 U.S.C. § 1252(d)(1); see also

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (explaining that this court

lacks jurisdiction to review contentions not raised before the agency).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   09-73245